ORDER
The respondent is a member of the Bar of this State. On May 12, 2000, the Supreme Judicial Court of the Commonwealth of Massachusetts temporarily suspended respondent from the practice of law in the courts of the Commonwealth of Massachusetts for a period of three (3) months. On May 22, 2000 this Court’s Disciplinary Counsel filed a petition requesting the respondent to inform us of any claim by him that the imposition of identical discipline by this Court would be unwarranted. On June 22, 2000, the respondent appeared before us at our conference. After hearing respondent, we are of the opinion that reciprocal discipline should be imposed pursuant to Article III Rule 14(d).
Accordingly, it is ordered that the respondent, Christopher F. Long, be and he hereby immediately is suspended from the practice of law in this State for a period of three months.
A full opinion by this Court will follow.